Exhibit 10.1




OFFICER EMPLOYMENT AGREEMENT

This Officer Employment Agreement (this “Agreement”), by and between
Independence Holding Company, a Delaware corporation (the “Company”), and Mr.
Roy T.K. Thung, an individual resident in the State of New York (the
“Employee”), is made as of May 11, 2011.

Recitals



A.

The Employee is the Chief Executive Officer and President of the Company and
Chairman of the Company’s Board of Directors.



B.

The Employee and the Company are parties to that certain Retirement Benefit
Agreement, dated as of September 30, 1991, as amended (the “Retirement
Agreement”).



C.

The Company wishes to employ the Employee, and the Employee wishes to be
employed by the Company, in the capacity and on the terms and conditions set
forth herein.

Terms and Conditions

In consideration of the mutual covenants contained herein, along with other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:



1.

Employment



1.1.

Term of Employment.  The initial term of the employment agreed to hereunder
shall commence on the date hereof and shall end at 11:59 p.m., New York City
local time, on December 31, 2014 (the “Initial Term”); provided, however, that
such term of employment shall be automatically extended for successive two-year
(2) year periods thereafter (each, a “Renewal Period”), unless the Company or
the Employee shall, at least one hundred twenty (120) days prior to the
expiration of the then-applicable term, have given written notice (a
“Non-Renewal Notice”) to the other party that such employment term shall not be
so extended, in which case no such extension shall occur.  The Initial Term
together with each Renewal Period, if any, are collectively referred to herein
as the “Covered Employment Term.”



1.2.

Term of Agreement.  The term of this Agreement shall commence on the date hereof
and shall continue until any and all obligations of any party hereto to any
other party hereto shall have been performed in-full or validly waived pursuant
to the applicable provisions hereof (the “Agreement Term”).



1.3.

Nature of Duties.  The Employee shall be employed by the Company as its Chief
Executive Officer and President and Chairman of the Board of Directors.  Except
as provided herein, the Employee shall work exclusively for the Company and its
corporate affiliates and shall, at each moment in time, have the actual
authority, powers and duties with the Company customarily associated with the
officer position the Employee then holds (the “Duties”).  The Employee shall
devote his full business time and effort to the performance of his duties for
the Company and its corporate affiliates, which he shall perform faithfully and
to the best of his ability.  At all times during which the Employee remains an
employee of the Company, the Employee shall, if elected, serve as a member of
the Company’s board of directors and, at the request of the Company’s corporate
Secretary, as an officer or director of any other affiliate or subsidiary of the
Company, in each case without additional remuneration therefor.  The





1 of 13







Employee shall be subject to the Company’s policies, procedures and approval
practices, as generally in effect and as the same may be modified from
time-to-time.  



1.4.

Place of Performance.  The Employee shall, at all times, be based only in the
Company’s offices maintained within seventy-five (75) miles of New York, New
York, and shall be capable of performing all duties of the Employee that the
Company shall require of him (in accordance with the other terms hereof) in such
office, except for required travel in the ordinary course of business of
frequency not greater than is reasonable, equitable and customary within the
applicable industry for executives of similar responsibility, under the
circumstances.



2.

Compensation    



2.1.

Base Salary.  The Company and its affiliates shall pay the Employee a base
salary at the annual rate in effect as of the date hereof (as the same may be
adjusted upward from time to time in the Company’s sole and absolute discretion,
the “Base Salary”).  The Base Salary shall be paid in conformity with the
Company’s usual salary payment practices, as then generally in effect.



2.2.

Periodic Bonus.  In addition, the Employee may, in the Company’s sole and
absolute discretion, receive a periodic bonus.  Any such bonus shall be payable
pursuant to the Company’s customary practice.  For purposes of clarity:  the
bonus referenced in this Section 2.2 is purely discretionary, may or may not be
paid in respect of any particular time period, and the payment of any such bonus
shall not be construed or interpreted as guaranteeing or otherwise affecting the
payment of any subsequent bonus.  Any bonus paid under this Section 2.2 shall be
referred to herein as a “Periodic Bonus.”



2.3.

Strategic and Long-Term Incentive.  In addition, the Company shall pay to the
Employee a cash incentive in amount and upon such event as set forth on Annex A
hereto, which Annex is incorporated into this Agreement and hereby made a legal
part hereof.  Any cash incentive paid under this Section 2.3 shall be referred
to herein as a “Strategic and Long-Term Incentive.”     



2.4.

Benefits.  In addition, the Employee shall be entitled to participate in all
employee benefit plans and programs, including paid vacations, to the same
extent generally available to, and then in effect for, the Company’s other
officers, in accordance with the terms of those plans and programs, as the same
may be modified, from time to time.  



2.5.

Expenses.  In addition, the Employee shall be entitled to receive prompt
reimbursement for all reasonable and customary travel and business expenses
incurred in connection with his employment, but must incur and shall account for
those expenses in accordance with the policies and procedures established by the
Company.  



2.6.

Additional Compensation.  In addition, the Employee shall continue to receive
such perquisites incident to employment (if any) as have been provided to the
Employee during the one (1) year preceding the entering into of this Agreement.



3.

Termination; Change in Control



3.1.

Rights and Duties.  If the Employee’s employment by the Company is terminated,
he shall be entitled to the amounts or benefits shown below, subject to the
balance of this Section 3.  Any provision of Section 2 hereof to the contrary
notwithstanding, in the event of such a termination, the Company and the
Employee shall have no further obligations to each other under this Agreement,
except (i) as set forth in this Section 3, (ii) the Employee’s obligations under
Section 4 and (iii) the mutual





2 of 13







arbitration obligations and other rights and obligations set forth under
Section 5, all of which shall survive any such termination.



3.2.

Qualifying Terminations.  Any of the following events resulting in a cessation
of the Employee’s employment by the Company during the Covered Employment Term
shall constitute a “Qualifying Termination”: (i) discharge by the Company
without Cause (as hereinafter defined); (ii) the Employee’s resignation with
Good Reason; (iii) the Employee’s death; or (iv) the Employee’s Permanent
Disability.  



3.3.

Disqualifying Terminations.  Any of the following events resulting in a
cessation of the Employee’s employment by the Company during the Agreement Term
shall constitute a “Disqualifying Termination”: (i) discharge by the Company
with Cause; or (ii) the Employee’s resignation without Good Reason.



3.4.

Definitions.  For purposes of this Agreement, the following terms shall have the
following meanings:



(A)

“Cause” exists upon any of the following:



(i)

the Employee’s refusal to perform the Duties, as the Duties exist as of the date
hereof (other than by reason of physical or mental illness, injury, or
condition), after the Employee has been given notice by the Company of such
default and a reasonable opportunity to cure same;



(ii)

the Employee’s material failure to comply with applicable, material Company
policies, as in effect as of the date hereof, after the Employee has been given
notice of such failure and a reasonable opportunity to cure same;



(iii)

the Employee’s breach of any of his obligations under Section 4 of this
Agreement; or



(iv)

the Employee’s conviction of a felony or the Employee’s commission of any crime
involving financial or accounting fraud upon the Company, its corporate
affiliates or their respective clients or policyholders.



(B)

“Change in Control” means, with respect to an entity:



(i)

the purchase or other acquisition by any person, entity or group of persons,
within the meaning of Section 13(d) or Section 14(d) of the Securities Exchange
Act of 1934, as amended (or any comparable successor provision, the “Exchange
Act”), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of fifty percent (50%) or more of either (a) the
outstanding shares of common stock (on a fully diluted basis) of such entity or
(b) the combined voting power of the entity’s then-outstanding voting securities
entitled to vote generally in the election of directors of such entity;



(ii)

the consummation of a reorganization, merger or consolidation of such entity, in
each case, with respect to which either (a) each person who was a stockholder of
such entity immediately prior to such reorganization, merger or consolidation
does not, immediately thereafter, owns the same percentage of the combined
voting power entitled to vote generally in the election of directors of the





3 of 13







reorganized, merged or consolidated entity as such person held immediately prior
to such reorganization, merger or consolidation, or (b)  persons who were
stockholders of such entity immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent (50%)
of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated entity;



(iii)

a liquidation or dissolution of such entity;



(iv)

any transaction, as a result of which a stockholder of such entity owning more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of such entity immediately prior to such
transaction does not, immediately thereafter, continue to own more than fifty
(50%) of such voting power;  



(v)

the sale of all or substantially all of such entity’s assets; or



(vi)

any other sale, transfer, hypothecation or transaction or any other event, the
intent of which may reasonably and equitably be construed to be to effect, or
the effect of which may reasonably and equitably be construed to be, a result
substantially equivalent to that of any of the foregoing (i) through (v).



(C)

“Change in Control Event” means any of the following: (i) the public
announcement of, or the entering into of a binding agreement, by the Company, in
respect of, a Change in Control of the Company; (ii) a Change in Control of the
Company; or (iii) a Change in Control of the Company’s ultimate parent.  



(D)

“Diminution in Responsibility” means any of the following:



(i)

a material diminution in the Employee’s authority, duties and responsibilities
or the assignation to the Employee of duties and responsibilities that are
materially inconsistent with the Employee’s apparent authority or title with the
Company, considered equitably under the circumstances and with reference to
officers with similar titles at companies within the Company’s industry; or



(ii)

other circumstances that would constitute “constructive termination” under
applicable employment law.



(E)

“Good Reason” means any of the following:



(i)

the Company’s breach of any material provision of this Agreement, after the
Company has been given notice of such breach and a reasonable opportunity to
cure such breach;



(ii)

a change in the Employee’s officer title;



(iii)

the occurrence of a Diminution of Responsibility;



(iv)

the Employee’s receipt of a Non-Renewal Notice; or



(v)

the occurrence of a Change in Control Event.





4 of 13











(F)

“Lump Sum Severance Payment” means an amount in cash equal to the result of
multiplying (i) the Monthly Severance by (ii) the Severance Period.  



(G)

“Monthly Severance” means an amount equal to the result of dividing (i) the
average aggregate cash compensation (i.e., Base Salary plus Periodic Bonus, but
not including any Additional Compensation) received by the Employee from the
Company during the then-applicable preceding five (5) completed calendar years,
excluding any Strategic and Long-Term Incentive paid to the Employee during such
period, by (ii) twelve (12).



(H)

 “Permanent Disability” means Employee’s inability substantially to perform his
duties and responsibilities under this Agreement by reason of any physical or
mental incapacity for a period of one-hundred-eighty (180) consecutive days, or
two or more periods of ninety (90) consecutive days each in any seven hundred
twenty (720) day period.



(I)

 “Severance Period” means a number of months equal to the aggregate number (not
necessarily continuous) of completed years of service as an employee of the
Company or of any of its corporate affiliates.



3.5.

Severance Payments.



(A)

Qualifying Termination.  In the event of a Qualifying Termination, the Employee,
subject (except in the case of the Employee’s death) to the Employee’s continued
and uninterrupted adherence to the provisions of Section 4 hereof (for such
duration as stated in Section 4) and the Employee’s (or his Estate’s) execution
of a release in form and substance reasonably acceptable to the Company, shall
immediately be entitled to receive the Lump Sum Severance Payment, subject only
to the Company’s withholding obligations under applicable laws.  In addition,
any provision hereof or in any other document to the contrary notwithstanding,
immediately upon any Qualifying Termination, each and every equity or
equity-based compensation award then held by the Employee shall be fully and
completely vested and exercisable, and any condition or restriction upon the
Employee’s full right and title thereto (subject to the payment of any exercise
price required pursuant to such award’s terms) shall lapse and terminate.  



(B)

Disqualifying Termination.  In the event of a Disqualifying Termination, the
Employee shall not be entitled to any payments or benefits after the date of
such termination, except for (i) payments or extensions of benefits required
under applicable laws and (ii) payments of compensation and reimbursement of
expenses (in accordance with the terms hereof and the Company’s customary and
reasonable practices) properly accrued as of such date.



4.

Covenants of Employee



4.1.

Non-Compete.  The Employee agrees that, during the Covered Employment Term plus
the longer of any Severance Period and one (1) year following any termination of
the Employee’s employment by the Company, the Employee (including any entity
controlled by the Employee, and any agent or employee of the Employee) shall
not, directly or indirectly, as an owner, employee or otherwise, compete with
either the business of the Company as then conducted (collectively, the
“Prohibited Field”), or, directly or indirectly, own, manage or control, or
participate in the ownership, management, or control of any corporation,
partnership, proprietorship, firm, association or other business entity which so
competes.  For purposes of clarity, this Section 4.1 prohibits actual
competition with the Company within the Prohibited Field and/or employment with
a competitor of the Company in any position or consulting arrangement in which
the Employee’s duties relate in any material way to business activities in





5 of 13







competition with the Company in the Prohibited Field.  The restrictions set
forth in this paragraph extend to the entire United States of America.   



4.2.

Non-Solicit.  The Employee agrees that, during the Covered Employment Term plus
the longer of any Severance Period and one (1) year following any termination of
the Employee’s employment by the Company, the Employee shall not solicit for
employment (or assist with such solicitation) any employee or former employee of
the Company or any of its subsidiaries.  The restrictions set forth in the
foregoing sentence apply to the solicitation of any person who is or, within one
(1) year before the termination of the Employee’s employment by the Company, was
an employee of the Company or its subsidiary (as the case may be).
 Additionally, the Employee agrees, during any Severance Period, not to solicit
(or assist with such solicitation) any customer or client of the Company or of
its subsidiaries, if such solicitation or assistance could reasonably be
expected to result in diversion of revenues from the business of the Company its
subsidiary (as the case may be).  For the purpose of the restrictions set forth
in the foregoing sentence, the terms “customer” and “client” include any person,
private entity or governmental entity (or employee or agent thereof), within or
outside the United States of America, with whom the Company its subsidiaries
does or has done business within the one (1) year preceding the termination of
the Employee’s employment by the Company.



4.3.

Confidentiality.  During the Covered Employment Term and thereafter, (i) the
Employee will not divulge, transmit or otherwise disclose (except as legally
compelled by court order, and then only to the extent required, after prompt
notice to the Company of any such order), directly or indirectly, other than in
the regular and proper course of business of the Company, any confidential
knowledge or information with respect to the operations, finances, organization
or employees of the Company or its subsidiaries or affiliates, or with respect
to confidential or secret processes, services, techniques, customers or plans
with respect to the Company or its subsidiaries or its affiliates, including,
but not limited to, producer lists, pricing information and customer lists; and
(ii) the Employee will not use, directly or indirectly, any confidential
information for the benefit of anyone other than the Company; provided, however,
that the Employee has no obligation, express or implied, to refrain from using
or disclosing to others any such knowledge or information which is or hereafter
shall become available to the public other than through disclosure by the
Employee.  All new processes, techniques, know-how, inventions, plans, products,
patents and devices developed, made or invented by the Employee, alone or with
others, while an employee of the Company which are related to the business of
the Company, shall be and become the sole property of the Company, unless
released in writing by the Company, and the Employee hereby assigns any and all
rights therein or thereto to the Company.



4.4.

Proprietary Rights.  All files, records, correspondence, memoranda, notes or
other documents (including, without limitation, those in computer-readable form)
or property relating or belonging to the Company or its subsidiaries and
affiliates, whether prepared by  the Employee or otherwise coming into his
possession in the course of the performance of his services under this
Agreement, shall be the exclusive property of Company and shall be delivered to
Company and not retained by the Employee (including, without limitations, any
copies thereof) upon termination of the Employee’s employment by the Company for
any reason whatsoever.



4.5.

Equitable Relief.  The Employee acknowledges that a breach of the covenants
contained in this Section 4 may cause irreparable damage to the Company and its
subsidiaries and its affiliates, the exact amount of which will be difficult to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Employee agrees that if he breaches any of the covenants
contained in this Section 4, in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief.  The parties agree that venue and
jurisdiction for any civil action seeking any of the remedies provided in this
Section 4.5 shall





6 of 13







be exclusively in the state or federal courts located in New York, and that any
such action shall be governed by and adjudicated under New York law.



4.6.

Acknowledgements.  The Company and the Employee further acknowledge that the
time, scope, geographic area and other provisions of this Section 4 have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement.  In the event that the agreements in this
Section 4 shall be determined by any court of competent jurisdiction to be
unenforceable by reason of their extending for too great a period of time or
over too great a geographical area or by reason of their being too extensive in
any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the maximum
geographical area as to which they may be enforceable and/or to the maximum
extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.



4.7.

Further Assurances. The Employee agrees to cooperate with the Company, during
the Covered Employment Term and thereafter (including following the Employee’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any of its subsidiaries or
 affiliates in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company or any affiliate or
subsidiary thereof, in any such action, suit, or proceeding, by providing
information and meeting and consulting with the Company’s Board of Directors or
its representatives or counsel, or representatives or counsel to the Company or
any subsidiary or affiliate thereof as reasonably requested; provided, however
that the same does not materially interfere with his then-current professional
activities and is not contrary to the best interests of the Employee. The
Company agrees to reimburse the Employee, on an after-tax basis, for all
expenses actually incurred in connection with his provision of testimony or
assistance.



4.8.

Non-Disparagement. The Employee agrees that, during the Covered Employment Term
and thereafter, (including following the Employee’s termination of employment
for any reason) he will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement shall preclude the Employee from making truthful
statements or disclosures that are required by applicable law, regulation or
legal process.



5.

General Provisions



5.1.

Governing Law.  The laws of the State of New York (without giving effect to its
conflict of laws principles) will govern all matters arising out of or relating
to this Agreement and the transactions it contemplates, including, without
limitation, its interpretation, construction, performance and enforcement.  



5.2.

Notices  



(A)

Requirement of a Writing; Permitted Methods of Delivery.  Each party giving or
making any notice, request, demand or other communication (each, a “Notice”)
pursuant to this Agreement shall give such Notice in writing and use one of the
following methods of delivery: (i) personal delivery; (ii) registered or
certified mail (in each case, return receipt requested and postage prepaid);
(iii) nationally recognized overnight courier (with all fees prepaid); or (iv)
facsimile.





7 of 13











(B)

Addressees and Addresses.  Any party giving a Notice shall address the Notice to
the appropriate person at the receiving party (the “Addressee”) at the address
listed on the signature page of this Agreement or to another Addressee or
another address as designated by a party in a Notice given pursuant to this
Section 5.2.



(C)

Effectiveness of a Notice.  A Notice is effective only if the party giving the
Notice has complied with Sections 5.2 (A) and (B) of this Agreement and if the
Addressee has received the Notice.  A Notice shall be deemed to have been
received as follows:



(i)

if a Notice is delivered in person, then upon delivery to the recipient’s
address;



(ii)

if a Notice is sent by registered or certified U.S. Mail or nationally
recognized overnight courier, three (3) business days after being mailed or
delivered to such courier;



(iii)

if a Notice is sent by facsimile, upon receipt by the party giving the Notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
Addressee’s facsimile number; or



(iv)

if the Addressee rejects or otherwise refuses to accept the Notice, or if the
Notice cannot be delivered because of a change in address for which no Notice
was given, then upon the rejection, refusal or inability to deliver the Notice.



5.3.

Arbitration.  All controversies and claims arising under or relating to this
Agreement, or the relationships or transactions contemplated hereby, are to be
resolved by arbitration in accordance with the rules of the American Arbitration
Association before a panel of three (3) arbitrators selected in accordance with
those rules.  Any such arbitration is to be conducted in New York, New York.
 Such arbitrators are to apply the laws of the State of New York, without regard
to its conflict of laws principles. Each party shall submit to any court of
competent jurisdiction for purposes of enforcing any award, order or judgment.
 Any award, order or judgment pursuant to the arbitration is final and may be
entered and enforced exclusively in any New York state or federal court of
competent jurisdiction.  The arbitration specified in this Section 5.3 is
intended to be the exclusive remedy available to each such party to this
Agreement, except as set forth in Section 4.5.



5.4.

Amendments.  The parties hereto may amend this Agreement only by a written
agreement of all the parties hereto that identifies itself as an amendment to
this Agreement.



5.5.

Waivers



(A)

No Oral Waivers.  The parties hereto may waive this Agreement or any part hereof
only by a writing executed by the party or parties against whom the waiver is
sought to be enforced.



(B)

Effect of Failure, Delay or Course of Dealing.  No failure or delay (i) in
exercising any right or remedy, or (ii) in requiring the satisfaction of any
condition, under this Agreement, and no act, omission or course of dealing
between the parties shall operate as a waiver or estoppel of any right, remedy
or condition.





8 of 13











(C)

Each Waiver for a Specific Purpose.  A waiver made in writing on one occasion
shall be effective only in that instance and only for the purpose stated
therein.  A waiver once given shall not be construed as a waiver of any future
occasion.



5.6.

Severability.  If any provision of this Agreement is determined to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect, so long as the essential terms and conditions
of this Agreement for each party hereto remain valid, binding and enforceable.



5.7.

Entire Agreement.  Except as expressly stated in this Agreement: (i) this
Agreement constitutes the final agreement among the parties hereto; (ii) it is
the complete and exclusive expression of the parties’ agreement on the matters
contained in this Agreement; (iii) all prior and contemporaneous negotiations
and agreements among and between the parties on the matters contained in this
Agreement are hereby expressly merged into and superseded by this Agreement;
(iv) the provisions of this Agreement may not be explained, supplemented or
qualified through evidence of trade usage or a prior course of dealings; (v) in
entering into this Agreement, neither party hereto has relied upon any
statement, representation, warranty or agreement of the other party; and (vi)
there are no conditions precedent to the effectiveness of this Agreement.



5.8.

 Counterparts.  The parties hereto may execute this Agreement in multiple
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  The signatures of all of the
parties need not appear on the same counterpart, and delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Agreement in the presence of the other parties to this
Agreement.  This Agreement is effective upon delivery of one executed
counterpart from each party hereto to each other party.



5.9.

Third-Party Beneficiaries.   Other than as expressly stated herein, this
Agreement does not, and is not intended to, confer any rights or remedies upon
any person other than the signatories.



5.10.

Successors.  This Agreement shall be binding upon, and shall inure to the
benefit of, the Employee and the Employee’s estate.   The Employee may not
assign or pledge this Agreement or any rights arising hereunder, except to the
extent permitted under the terms of the benefit plans in which the Employee
participates.  The Company may assign this Agreement without the Employee’s
consent to any successor to its business that agrees in writing to be bound by
this Agreement, after which assignment any reference to the “Company” in this
Agreement shall be deemed to be a reference to such successor, and the Company
thereafter shall have no further primary, secondary or other responsibilities,
obligations or liabilities under this Agreement of any kind.



5.11.

Additional Acknowledgements  



(A)

THE EMPLOYEE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND THE EMPLOYEE RELATING TO THE SUBJECTS COVERED BY THIS AGREEMENT ARE
CONTAINED IN IT AND THAT THE EMPLOYEE HAS ENTERED INTO THIS AGREEMENT
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE
COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.



(B)

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS CAREFULLY READ THIS
AGREEMENT, THAT THE EMPLOYEE UNDERSTANDS ALL OF IT, AND THAT THE EMPLOYEE HAS
BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS AGREEMENT WITH THE EMPLOYEE’S PRIVATE
LEGAL COUNSEL AND HAS AVAILED





9 of 13







HIMSELF OF THAT OPPORTUNITY TO THE EXTENT THE EMPLOYEE WISHES TO DO SO.  THE
EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT THE EMPLOYEE IS GIVING UP
HIS RIGHT TO A JURY TRIAL AS TO CLAIMS ASSERTED PURSUANT TO SECTION 5.3.



5.12.

409A Tax Liability.  



(A)

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) or an exemption thereunder and shall
be construed and administered in accordance with Section 409A.  Notwithstanding
any other provision of this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption.  Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible.  For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment.  Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A.  Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A.



(B)

Notwithstanding any other provision of this Agreement, if at the time of the
Employee’s termination of employment, he is a “specified employee,” determined
in accordance with Section 409A, any payments and benefits provided under this
Agreement that constitute “nonqualified deferred compensation” subject to
Section 409A that are provided to the Employee on account of his separation from
service shall be delayed for six (6) months.  Any payments that would otherwise
have been made during such six-month period shall be paid in a lump sum within
fifteen (15) days after the end of such six-month period without interest.  If
the Employee dies during such six-month period, any delayed payment shall be
paid to the Employee’s estate in a lump sum within fifteen (15) days following
the Employee’s death.



(C)

To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:  



(i)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;



(ii)

any reimbursement of an eligible expense shall be paid to the Employee on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and



(iii)

any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.



(D)

Any tax gross-up payments provided under this Agreement shall be paid to the
Employee on or before December 31st of the calendar year immediately following
the calendar year in which the Employee remits the related taxes.





10 of 13











5.13.

Retirement Agreement.  The Retirement Agreement, and each and every provision
thereof, remains in full force and effect, and no provision of the Agreement is
intended to modify, waiver or amend any provision of the Retirement Agreement.

[Signature page follows.]




[P:\LEGAL\Vandervoort\Secure\DMSW\Thung Officer Employment Agreement.doc]





11 of 13







Exhibit 10.1




THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, have executed this Agreement
as of the date first set forth above.







Independence Holding Company,

a Delaware corporation










By:

/s/ David T. Kettig

Name:

Mr. David T. Kettig

Title:

Chief Operating Officer and Senior Vice

President




Mr. Roy T.K. Thung,

an individual resident in the State of

New York







/s/ Roy T.K. Thung




485 Madison Avenue, 14th Floor

New York, New York 10022

Attn: General Counsel

Telephone No.: (212) 355-4141

Facsimile No.: (212) 504-0894







44 Balmoral Crescent

White Plains, New York 10607

Telephone No.: (914) 319-0922

 

 

 

 

 

 

 

 

 







[P:\LEGAL\Vandervoort\Secure\DMSW\Thung Officer Employment Agreement.doc]





12 of 13







Exhibit 10.1




Annex A

Strategic and Long-Term Incentive

Capitalized terms used herein have the definition given to them in the Officer
Employment Agreement to which this document is annexed.  



1.

Upon the sale, transfer, hypothecation, license or like disposition (each, a
“Sale”) of any asset of the Company (or of its subsidiary), whether owned by the
Company (or its subsidiary) as of the date of the Agreement or acquired
thereafter, whether by merger, asset sale or otherwise, to any party other than
a corporate affiliate of the Company as of the date of the Agreement, occurring
(or with respect to which negotiations or discussions incept) during the Covered
Employment Term, the Company shall, promptly upon (but in no event later than
ninety (90) days after) the consummation thereof pay to the Employee an amount
in cash equal to the result of multiplying (a) the result of subtracting (i) the
Adjusted Book Value (as defined below) of such asset as of March 31, 2011 (or,
if later acquired by the Company or its subsidiary, as of the date of such
acquisition) from (ii) the sale (express or implied) price of such asset, by (b)
three percent (3%).  Any provision of this Annex A to the contrary
notwithstanding, to the extent that the result derived from the multiplication
described in the immediately preceding sentence is less than zero, such result
shall carry forward and shall be deducted from any future Strategic and
Long-Term Incentive payment that would otherwise have been to the Employee under
Section 2.3 of the Agreement.



2.

In addition, upon any termination (by either the Employee or the Company) of the
Employee’s employment by the Company, other than a termination by the Company
for Cause, the Company shall promptly (but in no event later than ninety (90)
days following such termination) pay to the Employee (or his estate, as the case
may be) an amount in cash equal to the result of multiplying (a) the increase in
total Termination Adjusted Book Value (as defined below) of the Company’s
consolidated assets from the date of the Agreement to the date of such
termination, by (b) three percent (3%).  



3.

As used above, the following terms have the following meanings:  (i) “Adjusted
Book Value” means book value, equitably adjusted for any dividend, distribution,
share issuance, share buy-back, recapitalization, reorganization or similar
transaction resulting in a change to the Company’s capital since March 31, 2011
such that the resulting calculation is made as though any such event had not
occurred; and (ii) “Termination Adjusted Book Value” means Adjusted Book Value
less any increase in book value directly resulting from the Company’s receipt of
proceeds of any Sale.  For the avoidance of doubt:  it is the intent of the
parties hereto to make adjustment to the applicable usage of “book value” so
that neither the Employee is deprived of the value of the bargain embodied
herein as a result of any unforeseen circumstance or change that would formally
operate to defeat the intent hereof, nor the Company unfairly obligated to make
any “double payment” to the employee.



4.

All provisions of Sections 1, 2 and 3 above shall be construed equitably and in
utmost good faith with respect to the intent of the parties embodied in the
provisions of such Sections.  All accounting terms used in this document are
intended to have the meaning given them under generally accepted accounting
principles in the U.S., except as otherwise expressly stated.  








13 of 13





